                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     UNITED STATES OF AMERICA,                         Case No. 4:12-cr-00862-YGR-2
                                                        Plaintiff,                         ORDER CONTINUING SURRENDER DATE,
                                   5
                                                                                           VACATING HEARING DATE, AND SETTING
                                                 v.                                        BRIEFING SCHEDULE RE: MOTION FOR
                                   6
                                                                                           RELEASE ON BAIL PENDING APPEAL
                                   7     BRIAN FEDERICO,
                                                                                           Re: Dkt. Nos. 510, 512
                                                        Defendant.
                                   8

                                   9

                                  10          Defendant Brian Federico filed a motion for release on bail pending appeal, in light of the

                                  11   ongoing coronavirus disease (COVID-19) pandemic, or, in the alternative, for a deferral of his

                                  12   surrender date to later this year. (See Dkt. No. 510.) In response to the motion, the Court issued a
Northern District of California
 United States District Court




                                  13   text order, stating:
                                                        In light of the national emergency, and good cause appearing, the
                                  14                    Court is inclined to continue Mr. Federico's surrender date by four
                                                        months. Accordingly, briefing on the balance of the motion need not
                                  15                    occur immediately. The parties shall meet and confer on a briefing
                                                        schedule. Until briefing is complete, the Court will defer ruling on
                                  16                    [510] the instant motion as to Brian Federico (2).
                                       (Dkt. No. 512.)
                                  17
                                              Having electronically conferred with the parties, the Court HEREBY ORDERS as follows:
                                  18
                                                     Federico’s surrender date is CONTINUED from April 24, 2020 to August 24, 2020;
                                  19
                                                     The motion hearing set for April 10, 2020 is VACATED;
                                  20
                                                     The government’s response to the motion is due on or before May 28, 2020;
                                  21
                                                     Federico’s reply in support of the motion is due on or before June 11, 2020; and
                                  22
                                                     A hearing is SET for Thursday, June 25, 2020 at 2:00 p.m. in Courtroom 1 of the
                                  23
                                                      United States Courthouse located at 1301 Clay Street in Oakland, California.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: April 9, 2020
                                  26

                                  27                                                                   YVONNE GONZALEZ ROGERS
                                                                                                      UNITED STATES DISTRICT JUDGE
                                  28
